Citation Nr: 1341668	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-34 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran withdrew his request for a hearing in correspondence dated in February 2011.  

In a November 2011 decision, the Board denied the claim for service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted the parties' Joint Motion to vacate the Board's decision and remanded the issue to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that remand was warranted in order to ensure compliance with VA's duty to assist.  The Joint Motion noted that the Veteran is presumed to have been exposed to Agent Orange during service based upon his service in Vietnam.  The Joint Motion noted that even though the Veteran's hypertension is not a presumptive disease, this does not preclude service connection on a direct basis.  The Joint Motion cited to Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) ("The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.").  

The parties noted that the Veteran was afforded VA examinations in April 2007 and August 2009, which addressed the relationship between the Veteran's hypertension and his diabetes.  The parties agreed that, insofar as the April 2007 and August 2009 VA medical opinions did not contain an opinion with respect to the question of direct service connection for hypertension, the examinations were not adequate.  The parties agreed that a remand was necessary to procure a new opinion, pursuant to Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See Joint Motion, page 3.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for hypertension.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

A.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that hypertension is related to Agent Orange exposure during service.

In providing this opinion, it is acknowledged that hypertension is not considered as presumptively related to herbicide exposure; however, the examiner is asked to determine in the Veteran's individual case if his hypertension is directly related to his Agent Orange exposure during military service. 

B.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim for service connection for hypertension.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


